Case 2:20-cv-01423-JWH-GJS Document 66 Filed 03/16/21 Page 1 of 17 Page ID #:315




  1

  2

  3

  4

  5

  6

  7

  8                           UNITED STATES DISTRICT COURT
  9                          CENTRAL DISTRICT OF CALIFORNIA
 10

 11        GOLD VALUE INTERNATIONAL                  Case No. 2:20-cv-01423-JWH-GJS
           TEXTILE, INC. d/b/a “FIESTA
 12        FABRIC”,
                                                      STIPULATED PROTECTIVE
 13                   Plaintiff,                      ORDER1
 14             v.
 15        SUNDANCE CATALOG
           COMPANY, LLC, et al.,
 16
                      Defendant.
 17
      1.      A. PURPOSES AND LIMITATIONS
 18
              Discovery in this action is likely to involve production of confidential,
 19
      proprietary or private information for which special protection from public
 20
      disclosure and from use for any purpose other than prosecuting this litigation may
 21
      be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
 22
      enter the following Stipulated Protective Order. The parties acknowledge that this
 23
      Order does not confer blanket protections on all disclosures or responses to
 24
      discovery and that the protection it affords from public disclosure and use extends
 25

 26

 27

 28
      1
       This Stipulated Protective Order is substantially based on the model protective
      order provided under Magistrate Judge Gail J. Standish’s Procedures.
Case 2:20-cv-01423-JWH-GJS Document 66 Filed 03/16/21 Page 2 of 17 Page ID #:316




  1   only to the limited information or items that are entitled to confidential treatment
  2   under the applicable legal principles.
  3         B. GOOD CAUSE STATEMENT
  4         This action is likely to involve trade secrets, customer and pricing lists and
  5   other valuable research, development, commercial, financial, technical and/or
  6   proprietary information for which special protection from public disclosure and
  7   from use for any purpose other than prosecution of this action is warranted. Such
  8   confidential and proprietary materials and information consist of, among other
  9   things, confidential business or financial information, information regarding
 10   confidential business practices, or other confidential research, development, or
 11   commercial information (including information implicating privacy rights of third
 12   parties as well as commercially-sensitive business information as between parties to
 13   this action, insofar as parties to this action are direct competitors), information
 14   otherwise generally unavailable to the public, or which may be privileged or
 15   otherwise protected from disclosure under state or federal statutes, court rules, case
 16   decisions, or common law. Accordingly, to expedite the flow of information, to
 17   facilitate the prompt resolution of disputes over confidentiality of discovery
 18   materials, to adequately protect information the parties are entitled to keep
 19   confidential, to ensure that the parties are permitted reasonable necessary uses of
 20   such material in preparation for and in the conduct of trial, to address their handling
 21   at the end of the litigation, and serve the ends of justice, a protective order for such
 22   information is justified in this matter. It is the intent of the parties that information
 23   will not be designated as confidential for tactical reasons and that nothing be so
 24   designated without a good faith belief that it has been maintained in a confidential,
 25   non-public manner, and there is good cause why it should not be part of the public
 26   record of this case.
 27

 28
                                                  2
Case 2:20-cv-01423-JWH-GJS Document 66 Filed 03/16/21 Page 3 of 17 Page ID #:317




  1         C. ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER SEAL
  2           The parties further acknowledge, as set forth in Section 12.3, below, that this
  3   Stipulated Protective Order does not entitle them to file confidential information
  4   under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
  5   and the standards that will be applied when a party seeks permission from the court
  6   to file material under seal.
  7         There is a strong presumption that the public has a right of access to judicial
  8   proceedings and records in civil cases. In connection with non-dispositive motions,
  9   good cause must be shown to support a filing under seal. See Kamakana v. City and
 10   County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
 11   Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics,
 12   Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders
 13   require good cause showing), and a specific showing of good cause or compelling
 14   reasons with proper evidentiary support and legal justification, must be made with
 15   respect to Protected Material that a party seeks to file under seal. The parties’ mere
 16   designation of Disclosure or Discovery Material as CONFIDENTIAL does not—
 17   without the submission of competent evidence by declaration, establishing that the
 18   material sought to be filed under seal qualifies as confidential, privileged, or
 19   otherwise protectable—constitute good cause.
 20         Further, if a party requests sealing related to a dispositive motion or trial, then
 21   compelling reasons, not only good cause, for the sealing must be shown, and the
 22   relief sought shall be narrowly tailored to serve the specific interest to be protected.
 23   See Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir. 2010). For
 24   each item or type of information, document, or thing sought to be filed or introduced
 25   under seal in connection with a dispositive motion or trial, the party seeking
 26   protection must articulate compelling reasons, supported by specific facts and legal
 27   justification, for the requested sealing order. Again, competent evidence supporting
 28   the application to file documents under seal must be provided by declaration.
                                                  3
Case 2:20-cv-01423-JWH-GJS Document 66 Filed 03/16/21 Page 4 of 17 Page ID #:318




  1          Any document that is not confidential, privileged, or otherwise protectable in
  2   its entirety will not be filed under seal if the confidential portions can be redacted.
  3   If documents can be redacted, then a redacted version for public viewing, omitting
  4   only the confidential, privileged, or otherwise protectable portions of the document,
  5   shall be filed. Any application that seeks to file documents under seal in their
  6   entirety should include an explanation of why redaction is not feasible.
  7

  8   2.     DEFINITIONS
  9          2.1    Action: this pending federal lawsuit.
 10          2.2    Challenging Party: a Party or Non-Party that challenges the
 11   designation of information or items under this Order.
 12          2.3    “CONFIDENTIAL” Information or Items: information (regardless of
 13   how it is generated, stored or maintained) or tangible things that qualify for
 14   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
 15   the Good Cause Statement.
 16          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
 17   their support staff).
 18          2.5    Designating Party: a Party or Non-Party that designates information or
 19   items that it produces in disclosures or in responses to discovery as
 20   “CONFIDENTIAL” or “CONFIDENTIAL OUTSIDE COUNSEL ONLY.”
 21          2.6    Disclosure or Discovery Material: all items or information, regardless
 22   of the medium or manner in which it is generated, stored, or maintained (including,
 23   among other things, testimony, transcripts, and tangible things), that are produced or
 24   generated in disclosures or responses to discovery in this matter.
 25          2.7    Expert: a person with specialized knowledge or experience in a matter
 26   pertinent to the litigation who has been retained by a Party or its counsel to serve as
 27   an expert witness or as a consultant in this Action.
 28          2.8    House Counsel: attorneys who are employees of a party to this Action.
                                                  4
Case 2:20-cv-01423-JWH-GJS Document 66 Filed 03/16/21 Page 5 of 17 Page ID #:319




  1   House Counsel does not include Outside Counsel of Record or any other outside
  2   counsel.
  3         2.9    Non-Party: any natural person, partnership, corporation, association or
  4   other legal entity not named as a Party to this action.
  5         2.10 Outside Counsel of Record: attorneys who are not employees of a
  6   party to this Action but are retained to represent or advise a party to this Action and
  7   have appeared in this Action on behalf of that party or are affiliated with a law firm
  8   that has appeared on behalf of that party, and includes support staff.
  9         2.11 Party: any party to this Action, including all of its officers, directors,
 10   employees, consultants, retained experts, and Outside Counsel of Record (and their
 11   support staffs).
 12         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
 13   Discovery Material in this Action.
 14         2.13 Professional Vendors: persons or entities that provide litigation
 15   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
 16   demonstrations, and organizing, storing, or retrieving data in any form or medium)
 17   and their employees and subcontractors.
 18         2.14 Protected Material: any Disclosure or Discovery Material that is
 19   designated as “CONFIDENTIAL” or “CONFIDENTIAL OUTSIDE COUNSEL
 20   ONLY.”
 21         2.15 Receiving Party: a Party that receives Disclosure or Discovery
 22   Material from a Producing Party.
 23

 24
      3.    SCOPE
            The protections conferred by this Stipulation and Order cover not only
 25
      Protected Material (as defined above), but also (1) any information copied or
 26
      extracted from Protected Material; (2) all copies, excerpts, summaries, or
 27

 28
                                                 5
Case 2:20-cv-01423-JWH-GJS Document 66 Filed 03/16/21 Page 6 of 17 Page ID #:320




  1   compilations of Protected Material; and (3) any testimony, conversations, or
  2   presentations by Parties or their Counsel that might reveal Protected Material.
  3         Any use of Protected Material at trial shall be governed by the orders of the
  4   trial judge. This Order does not govern the use of Protected Material at trial.
  5

  6   4.    DURATION
  7   FINAL DISPOSITION of the action is defined as the conclusion of any appellate
  8   proceedings, or, if no appeal is taken, when the time for filing of an appeal has run.
  9   Except as set forth below, the terms of this protective order apply through FINAL
 10   DISPOSITION of the action. The parties may stipulate that the they will be
 11   contractually bound by the terms of this agreement beyond FINAL DISPOSITION,
 12   but will have to file a separate action for enforcement of the agreement once all
 13   proceedings in this case are complete.
 14   Once a case proceeds to trial, information that was designated as CONFIDENTIAL
 15   or maintained pursuant to this protective order used or introduced as an exhibit at
 16   trial becomes public and will be presumptively available to all members of the
 17   public, including the press, unless compelling reasons supported by specific factual
 18   findings to proceed otherwise are made to the trial judge in advance of the trial. See
 19   Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause” showing for sealing
 20   documents produced in discovery from “compelling reasons” standard when merits-
 21   related documents are part of court record). Accordingly, for such materials, the
 22   terms of this protective order do not extend beyond the commencement of the trial.
 23

 24   5.    DESIGNATING PROTECTED MATERIAL
 25         5.1    Exercise of Restraint and Care in Designating Material for Protection.
 26   Each Party or Non-Party that designates information or items for protection under
 27   this Order must take care to limit any such designation to specific material that
 28   qualifies under the appropriate standards. The Designating Party may designate
                                                 6
Case 2:20-cv-01423-JWH-GJS Document 66 Filed 03/16/21 Page 7 of 17 Page ID #:321




  1   Disclosure or Discovery Material “CONFIDENTIAL OUTSIDE COUNSEL
  2   ONLY” only if it, in concurrence with its counsel, in good faith deems that
  3   disclosure of such material to a party would be injurious to the commercial interests
  4   of the Designating Party under the standards of Rule 26 of the Federal Rules of Civil
  5   Procedure or Local Rules. The Designating Party must designate for protection only
  6   those parts of material, documents, items or oral or written communications that
  7   qualify so that other portions of the material, documents, items or communications
  8   for which protection is not warranted are not swept unjustifiably within the ambit of
  9   this Order.
 10         Mass, indiscriminate or routinized designations are prohibited. Designations
 11   that are shown to be clearly unjustified or that have been made for an improper
 12   purpose (e.g., to unnecessarily encumber the case development process or to impose
 13   unnecessary expenses and burdens on other parties) may expose the Designating
 14   Party to sanctions.
 15         If it comes to a Designating Party’s attention that information or items that it
 16   designated for protection do not qualify for protection, that Designating Party must
 17   promptly notify all other Parties that it is withdrawing the inapplicable designation.
 18         5.2      Manner and Timing of Designations. Except as otherwise provided in
 19   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
 20   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 21   under this Order must be clearly so designated before the material is disclosed or
 22   produced.
 23         Designation in conformity with this Order requires:
 24               (a) for information in documentary form (e.g., paper or electronic
 25   documents, but excluding transcripts of depositions or other pretrial or trial
 26   proceedings), that the Producing Party affix at a minimum, the legend
 27   “CONFIDENTIAL” or “CONFIDENTIAL OUTSIDE COUNSEL ONLY”
 28   (hereinafter “CONFIDENTIAL legend”), to each page that contains protected
                                                  7
Case 2:20-cv-01423-JWH-GJS Document 66 Filed 03/16/21 Page 8 of 17 Page ID #:322




  1   material or, in the case of electronically stored information produced in native
  2   format, to the medium conveying the information (e.g., contained in the e-mail, to
  3   which the ESI is attached). If only a portion of the material on a page qualifies for
  4   protection, the Producing Party also must clearly identify the protected portion(s)
  5   (e.g., by making appropriate markings in the margins).
  6         A Party or Non-Party that makes original documents available for inspection
  7   need not designate them for protection until after the inspecting Party has indicated
  8   which documents it would like copied and produced. During the inspection and
  9   before the designation, all of the material made available for inspection shall be
 10   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
 11   documents it wants copied and produced, the Producing Party must determine which
 12   documents, or portions thereof, qualify for protection under this Order. Then,
 13   before producing the specified documents, the Producing Party must affix the
 14   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
 15   portion of the material on a page qualifies for protection, the Producing Party also
 16   must clearly identify the protected portion(s) (e.g., by making appropriate markings
 17   in the margins).
 18             (b) for testimony given in depositions that the Designating Party identifies
 19   the Disclosure or Discovery Material on the record, before the close of the
 20   deposition all protected testimony, or, within thirty (30) days after receipt of the
 21   deposition transcript, advise opposing counsel of the specific pages to be maintained
 22   in confidence and affix the appropriate “CONFIDENTIAL legend” to each page of
 23   the transcript that contains Protected Material. The Designating Party shall send a
 24   list and/or copy of such designated Protected Material to the Receiving Party and the
 25   Court Reporter who shall conform all copies of the transcript in their possession to
 26   reflect such confidentiality designation and shall re-bind separately those portions of
 27   the testimony designated as Protected Material and shall mark the face of the
 28   separately bound transcript containing such Protected Information
                                                 8
Case 2:20-cv-01423-JWH-GJS Document 66 Filed 03/16/21 Page 9 of 17 Page ID #:323




  1   “CONFIDENTIAL PURSUANT TO COURT ORDER” or “CONFIDENTIAL
  2   PURSUANT TO COURT ORDER – AVAILABLE TO COUNSEL ONLY” as
  3   appropriate. Deposition transcripts shall be treated by the Parties as
  4   “CONFIDENTIAL OUTSIDE COUNSEL ONLY” until such designations are made
  5   or until the lapse of the thirty (30) day period.
  6               (c) for information produced in some form other than documentary and
  7   for any other tangible items, that the Producing Party affix in a prominent place on
  8   the exterior of the container or containers in which the information is stored the
  9   appropriate “CONFIDENTIAL legend.” If only a portion or portions of the
 10   information warrants protection, the Producing Party, to the extent practicable, shall
 11   identify the protected portion(s).
 12         5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
 13   failure to designate qualified information or items does not, standing alone, waive
 14   the Designating Party’s right to secure protection under this Order for such material.
 15   Upon timely correction of a designation, the Receiving Party must make reasonable
 16   efforts to assure that the material is treated in accordance with the provisions of this
 17   Order.
 18

 19   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
 20         6.1      Timing of Challenges. Any Party or Non-Party may challenge a
 21   designation of confidentiality at any time that is consistent with the Court’s
 22   Scheduling Order.
 23         6.2      Meet and Confer. The Challenging Party shall initiate the dispute
 24   resolution process under Local Rule 37.1 et seq.
 25         6.3      The burden of persuasion in any such challenge proceeding shall be on
 26   the Designating Party. Frivolous challenges, and those made for an improper
 27   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
 28   parties) may expose the Challenging Party to sanctions. Unless the Designating
                                                  9
Case 2:20-cv-01423-JWH-GJS Document 66 Filed 03/16/21 Page 10 of 17 Page ID #:324




   1   Party has waived or withdrawn the confidentiality designation, all parties shall
   2   continue to afford the material in question the level of protection to which it is
   3   entitled under the Producing Party’s designation until the Court rules on the
   4   challenge.
   5

   6   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
   7         7.1      Basic Principles. A Receiving Party may use Protected Material that is
   8   disclosed or produced by another Party or by a Non-Party in connection with this
   9   Action only for prosecuting, defending or attempting to settle this Action. Such
  10   Protected Material may be disclosed only to the categories of persons and under the
  11   conditions described in this Order. When the Action has been terminated, a
  12   Receiving Party must comply with the provisions of section 13 below (FINAL
  13   DISPOSITION).
  14         Protected Material must be stored and maintained by a Receiving Party at a
  15   location and in a secure manner that ensures that access is limited to the persons
  16   authorized under this Order.
  17         7.2      Disclosure of “CONFIDENTIAL” and “CONFIDENTIAL OUTSIDE
  18   COUNSEL ONLY” Information or Items. Unless otherwise ordered by the court or
  19   permitted in writing by the Designating Party, a Receiving Party may disclose any
  20   information or item designated “CONFIDENTIAL” or “CONFIDENTIAL
  21   OUTSIDE COUNSEL ONLY” only to:
  22               (a) the Receiving Party’s Outside Counsel of Record in this Action, as
  23   well as employees of said Outside Counsel of Record to whom it is reasonably
  24   necessary to disclose the information for this Action;
  25               (b) the officers, directors, and employees (including House Counsel) of
  26   the Receiving Party to whom disclosure is reasonably necessary for this Action,
  27   except for Information or Items designated “CONFIDENTIAL OUTSIDE
  28   COUNSEL ONLY”;
                                                  10
Case 2:20-cv-01423-JWH-GJS Document 66 Filed 03/16/21 Page 11 of 17 Page ID #:325




   1            (c) Experts (as defined in this Order) of the Receiving Party to whom
   2   disclosure is reasonably necessary for this Action and who have signed the
   3   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   4            (d) the court and its personnel;
   5            (e) court reporters and their staff;
   6            (f) professional jury or trial consultants, mock jurors, and Professional
   7   Vendors to whom disclosure is reasonably necessary for this Action and who have
   8   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   9            (g) the author or recipient of a document containing the information or a
  10   custodian or other person who otherwise possessed or knew the information;
  11            (h) during their depositions, witnesses, and attorneys for witnesses, in the
  12   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
  13   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
  14   not be permitted to keep any confidential information unless they sign the
  15   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
  16   agreed by the Designating Party or ordered by the court. Pages of transcribed
  17   deposition testimony or exhibits to depositions that reveal Protected Material may
  18   be separately bound by the court reporter and may not be disclosed to anyone except
  19   as permitted under this Stipulated Protective Order; and
  20            (i) any mediator or settlement officer, and their supporting personnel,
  21   mutually agreed upon by any of the parties engaged in settlement discussions.
  22

  23   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
  24         IN OTHER LITIGATION
  25         If a Party is served with a subpoena or a court order issued in other litigation
  26   that compels disclosure of any information or items designated in this Action as
  27   “CONFIDENTIAL” or “CONFIDENTIAL OUTSIDE COUNSEL ONLY,” that
  28   Party must:
                                                   11
Case 2:20-cv-01423-JWH-GJS Document 66 Filed 03/16/21 Page 12 of 17 Page ID #:326




   1             (a) promptly notify in writing the Designating Party. Such notification
   2   shall include a copy of the subpoena or court order;
   3             (b) promptly notify in writing the party who caused the subpoena or order
   4   to issue in the other litigation that some or all of the material covered by the
   5   subpoena or order is subject to this Protective Order. Such notification shall include
   6   a copy of this Stipulated Protective Order; and
   7             (c) cooperate with respect to all reasonable procedures sought to be
   8   pursued by the Designating Party whose Protected Material may be affected.
   9         If the Designating Party timely seeks a protective order, the Party served with
  10   the subpoena or court order shall not produce any information designated in this
  11   action as “CONFIDENTIAL” or “CONFIDENTIAL OUTSIDE COUNSEL
  12   ONLY” before a determination by the court from which the subpoena or order
  13   issued, unless the Party has obtained the Designating Party’s permission. The
  14   Designating Party shall bear the burden and expense of seeking protection in that
  15   court of its confidential material and nothing in these provisions should be construed
  16   as authorizing or encouraging a Receiving Party in this Action to disobey a lawful
  17   directive from another court.
  18

  19   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
  20         PRODUCED IN THIS LITIGATION
  21             (a) The terms of this Order are applicable to information produced by a
  22   Non-Party in this Action and designated as “CONFIDENTIAL” or
  23   “CONFIDENTIAL OUTSIDE COUNSEL ONLY.” Such information produced by
  24   Non-Parties in connection with this litigation is protected by the remedies and relief
  25   provided by this Order. Nothing in these provisions should be construed as
  26   prohibiting a Non-Party from seeking additional protections.
  27             (b) In the event that a Party is required, by a valid discovery request, to
  28   produce a Non-Party’s confidential information in its possession, and the Party is
                                                  12
Case 2:20-cv-01423-JWH-GJS Document 66 Filed 03/16/21 Page 13 of 17 Page ID #:327




   1   subject to an agreement with the Non-Party not to produce the Non-Party’s
   2   confidential information, then the Party shall:
   3                (1) promptly notify in writing the Requesting Party and the Non-Party
   4   that some or all of the information requested is subject to a confidentiality
   5   agreement with a Non-Party;
   6                (2) promptly provide the Non-Party with a copy of the Stipulated
   7   Protective Order in this Action, the relevant discovery request(s), and a reasonably
   8   specific description of the information requested; and
   9                (3) make the information requested available for inspection by the
  10   Non-Party, if requested.
  11             (c) If the Non-Party fails to seek a protective order from this court within
  12   14 days of receiving the notice and accompanying information, the Receiving Party
  13   may produce the Non-Party’s confidential information responsive to the discovery
  14   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
  15   not produce any information in its possession or control that is subject to the
  16   confidentiality agreement with the Non-Party before a determination by the court.
  17   Absent a court order to the contrary, the Non-Party shall bear the burden and
  18   expense of seeking protection in this court of its Protected Material.
  19

  20   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
  21         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
  22   Protected Material to any person or in any circumstance not authorized under this
  23   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
  24   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
  25   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
  26   persons to whom unauthorized disclosures were made of all the terms of this Order,
  27   and (d) request such person or persons to execute the “Acknowledgment and
  28   Agreement to Be Bound” that is attached hereto as Exhibit A.
                                                 13
Case 2:20-cv-01423-JWH-GJS Document 66 Filed 03/16/21 Page 14 of 17 Page ID #:328




   1   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
   2         PROTECTED MATERIAL
   3         When a Producing Party gives notice to Receiving Parties that certain
   4   inadvertently produced material is subject to a claim of privilege or other protection,
   5   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
   6   Procedure 26(b)(5)(B). This provision is not intended to modify whatever
   7   procedure may be established in an e-discovery order that provides for production
   8   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
   9   (e), insofar as the parties reach an agreement on the effect of disclosure of a
  10   communication or information covered by the attorney-client privilege or work
  11   product protection, the parties may incorporate their agreement in the stipulated
  12   protective order submitted to the court.
  13

  14   12.   MISCELLANEOUS
  15         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
  16   person to seek its modification by the Court in the future.
  17         12.2 Right to Assert Other Objections. By stipulating to the entry of this
  18   Protective Order, no Party waives any right it otherwise would have to object to
  19   disclosing or producing any information or item on any ground not addressed in this
  20   Stipulated Protective Order. Similarly, no Party waives any right to object on any
  21   ground to use in evidence of any of the material covered by this Protective Order.
  22         12.3 Filing Protected Material. A Party that seeks to file under seal any
  23   Protected Material must comply with Local Civil Rule 79-5. Protected Material
  24   may only be filed under seal pursuant to a court order authorizing the sealing of the
  25   specific Protected Material at issue. If a Party’s request to file Protected Material
  26   under seal is denied by the court, then the Receiving Party may file the information
  27   in the public record unless otherwise instructed by the court.
  28
                                                  14
Case 2:20-cv-01423-JWH-GJS Document 66 Filed 03/16/21 Page 15 of 17 Page ID #:329




   1   13.   FINAL DISPOSITION
   2         After the final disposition of this Action, as defined in paragraph 4, within 60
   3   days of a written request by the Designating Party, each Receiving Party must return
   4   all Protected Material to the Producing Party or destroy such material. As used in
   5   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
   6   summaries, and any other format reproducing or capturing any of the Protected
   7   Material. Whether the Protected Material is returned or destroyed, the Receiving
   8   Party must submit a written certification to the Producing Party (and, if not the same
   9   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
  10   (by category, where appropriate) all the Protected Material that was returned or
  11   destroyed and (2) affirms that the Receiving Party has not retained any copies,
  12   abstracts, compilations, summaries or any other format reproducing or capturing any
  13   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
  14   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
  15   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
  16   reports, attorney work product, and consultant and expert work product, even if such
  17   materials contain Protected Material. Any such archival copies that contain or
  18   constitute Protected Material remain subject to this Protective Order as set forth in
  19   Section 4 (DURATION).
  20                               [CONTINUED ON NEXT PAGE]

  21

  22

  23

  24

  25

  26

  27

  28
                                                 15
Case 2:20-cv-01423-JWH-GJS Document 66 Filed 03/16/21 Page 16 of 17 Page ID #:330




   1   14.   VIOLATION
   2   Any violation of this Order may be punished by appropriate measures including,
   3   without limitation, contempt proceedings and/or monetary sanctions.
   4

   5
       IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

   6
       DATED:       March 10, 2021
   7
       By: /s/ Trevor W. Barrett________
   8   Stephen M. Doniger, Esq.
   9   Scott Alan Burroughs, Esq.
       Trevor W. Barrett, Esq.
  10   Justin M. Gomes, Esq.
  11   DONIGER /BURROUGHS
       Attorneys for Plaintiff Gold Value International Textile, Inc.
  12

  13   DATED:       March 10, 2021
  14
       By: /s/ Jessica S. Rutherford______
  15   John F. Olsen, Esq.
  16   FERDINAND IP, LLP
       Jessica S. Rutherford, Esq. (pro hac vice)
  17   FERDINAND IP, LLC
  18   Attorneys for Defendants Sundance Holdings Group, L.L.C. & Blue Tassel, Inc.

  19
       DATED:       March 10, 2021
  20

  21   By: /s/ Todd M. Lander__________
       Todd M. Lander, Esq.
  22   FREEMAN, FREEEMAN & SMILEY, LLP
  23   Attorneys for Defendants Sundance Catalog Company, LLC & Nation Design
       Partners, LLC
  24

  25   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
  26   DATED: March 16, 2021
  27
                                              GAIL J. STANDISH
  28                                          UNITED STATES MAGISTRATE JUDGE
                                               16
Case 2:20-cv-01423-JWH-GJS Document 66 Filed 03/16/21 Page 17 of 17 Page ID #:331




   1                                         EXHIBIT A
   2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   3   I, _____________________________ [print or type full name], of
   4   _________________ [print or type full address], declare under penalty of perjury
   5   that I have read in its entirety and understand the Stipulated Protective Order that
   6   was issued by the United States District Court for the Central District of California
   7   on [date] in the case of Gold Value International Textile, Inc. v. Sundance Catalog
   8   Company, LLC, et al., Civil Action No. 2:20-cv-01423-JWH-GJS. I agree to
   9   comply with and to be bound by all the terms of this Stipulated Protective Order and
  10   I understand and acknowledge that failure to so comply could expose me to
  11   sanctions and punishment in the nature of contempt. I solemnly promise that I will
  12   not disclose in any manner any information or item that is subject to this Stipulated
  13   Protective Order to any person or entity except in strict compliance with the
  14   provisions of this Order.
  15   I further agree to submit to the jurisdiction of the United States District Court for the
  16   Central District of California for enforcing the terms of this Stipulated Protective
  17   Order, even if such enforcement proceedings occur after termination of this action.
  18   I hereby appoint __________________________ [print or type full name] of
  19   _______________________________________ [print or type full address and
  20   telephone number] as my California agent for service of process in connection with
  21   this action or any proceedings related to enforcement of this Stipulated Protective
  22   Order.
  23   Date: ______________________________________
  24   City and State where sworn and signed: _________________________________
  25

  26   Printed name: _______________________________
  27

  28   Signature: __________________________________
                                                  17
